Title: To James Madison from Henry Clay, 8 February 1816
From: Clay, Henry
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Wash
                            8th. Feb 1816.
                        
                    
                    I fear that I cannot add to the stock of information of which you must be already possessed respecting Genl. La Fayette’s lands.
                    When in Paris, I was informed by him that he had sold all his lands to Sir John Coghill, except one location near or adjoining the City of N Orleans containing I think less than 500 Acres, of which he retained perhaps a moiety. He was desirous then to know whether the land could be held in virtue of his location. This question depends upon the true construction of the acts of Congress granting and directing the mode of locating his lands. By the act which first authorized him to go into the State of Louisiana to

locate his lands, it was provided that no location should contain less than 1000 Acres. By a subsequent act this limitation was brought down to 500 Acres. His location near the City contains less than 500, but the question is whether he may not hold or upon what it does include, and abandon the residue of the location? In determing. upon the true interpretation of th⟨e⟩ Acts of Congress, it may be important to Know the pre⟨cise?⟩ state at present of the location, when it was made, […] information which I presume the Commr. of the Land Office can supply.
                    I should think that an attention to the Marq⟨uis’s⟩ interest would require that his claim, under the above location, should be immediately asserted or abandoned; if asserted, that measures should be adopted to produce a decision with as little delay as possible, if abandoned that the location shd. be transfered to some other tract of valuable land.
                    I understand that Mr. Du Plantier, the Marquis’s agent, is yet alive. I have the honor to be with great respect Yr. obt Servt.
                    
                        H. Clay
                    
                